Citation Nr: 1759422	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for low back disability.  

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome.

3.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia, status post lateral meniscectomy.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony during a Board videoconference hearing before the undersigned in April 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  Since then, additional evidence has been submitted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for low back disability.  There are negative VA medical opinions with rationales of record from in or about July 2009 concerning service incurrence and the matter of whether the Veteran's service-connected knee disabilities caused any current low back disability.  The one concerning whether service-connected knee disability causes low back disability was based on the fact that clinically, the Veteran did not have any significant gait abnormality to cause any lumbosacral spine condition.  However, the Veteran had reported, in a February 2009 statement which he has submitted, that his knees give way over 10 times per day, and that he notices a pattern of pains in his lower back following these episodes.  The Board feels that these contentions should be considered by the VA examiner in rendering a nexus opinion.  Additionally, there is no medical opinion of record on the matter of whether the Veteran's knee disabilities aggravate his current low back disability, and this is required.  See Allen v. Brown, 7 Vet .App. 439 (1995) (provides for secondary service connection for disability to the extent that it is made worse/aggravated by a service-connected disability).  Accordingly, the Board will remand for such a medical opinion.  That opinion should consider the Veteran's reports of his knees giving way and the impact that it has on his low back disability, both in terms of causation and aggravation.  

The Veteran seeks higher ratings for his service-connected right and left knee disabilities.  At the time of his hearing before the undersigned in April 2017, he testified that his knees give out as he walks, and he mentioned that they give out in his February 2009 statement, mentioned above.  He reported in April 2017 that he has had injections, including of silicone, and that total knee replacements have been considered, but he is felt to be too young at this point.  He now uses very rigid knee braces bilaterally, which were prescribed for him after the most recent VA examination, which was in February 2009, almost 9 years ago.  As it appears that his knee disabilities may have become worse since that most recent VA examination, based on the above and other evidence of record (including a June 2017 medical record indicating that there appears to be a worsening), another VA examination is indicated.  Green v. Derwinski, 1 Vet. App. 121 (1991); Proscelle v. Derwinski, 2 Vet. App.629, 632 (1992).  Additionally, it is unclear how much, if any, recurrent subluxation or lateral instability he has in each knee, and how much he had in February 2009, when he reported that his knees give out over 10 times per day and a VA examiner felt that this must be due to pain.  Accordingly, the VA examiner will be asked to comment on such impairment, as indicated below.  

On remand, before the examinations are conducted, development to obtain any additional relevant medical records should be performed.  


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional outstanding relevant medical records, including from all VA and private health care providers.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his recurrent lumbosacral strain disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed recurrent lumbosacral strain disability has been caused by his service-connected right and/or left knee disability?  Please consider and discuss as necessary the Veteran's report in February 2009 that his knees give out frequently and that he notices back pain after those episodes.  

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed recurrent lumbosacral strain disability has been aggravated (any degree of worsening) by his service-connected right and/or left knee disability?  Please consider and discuss as necessary the Veteran's report in February 2009 that his knees give out frequently and that he notices back pain after those episodes.

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

A complete rationale must be provided for all opinions, If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the development in paragraph 1 is completed, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral knee disabilities. 

All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's bilateral knee disabilities.  In particular, the examiner should be requested to provide the following:

a.  The examiner should test the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss, in degrees.  Information from the Veteran and the record should be considered in this regard.  If the examiner is unable to portray this, the examiner must indicate why. 

c.  The examiner should also consider the Veteran's reports that his knees give way, including his February 2009 statement to the effect that they give out over 10 times per day.  The examiner should render an opinion as to whether these reports and any more recent reports are consistent with or the equivalent of slight, moderate, or severe recurrent subluxation or lateral instability of either knee.  

The examiner should please provide a complete rationale for all opinions given.  If it is not possible to provide an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given. 

4.  Thereafter, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response. Thereafter, these claims should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


